Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 3/21/2022 has been entered.  Claims 23, 26, 27, 31, 32, 41, 43, 133 and 135 were cancelled.  Claims 16, 18, 20, and 134 are withdrawn.  Claims 1, 6, 11-13, 16, 130, 131 and 134 are amended.  Claims 1, 6, 11-13, 16, 18, 20, 45, 46, 49, 50, 59, 64, 127-132, 134 and 136 are pending.  Claims 1, 6, 11-13, 45, 46, 49, 50, 59, 64, 127-132 and 136 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 11-13, 45, 46, 49, 50, 59, 64, 127-131 and 136 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a concentration such that when the agricultural composition is diluted in a suitable volume of water to form an application composition, betaine is applied to the plants, plant parts or plants seeds at a use rate from about 0.94 g/ha to about 30 g/ha” in claims 1 are 6 is a relative term which renders the claim indefinite. The term “a suitable volume of water” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the metes and bounds of what constitutes a suitable concentration of betaine cannot be deciphered. Claims 11-13, 45, 46, 49, 50, 59, 64, 127-132 and 136 are rejected for depending on claims 1 and 6.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 11-13, 45, 46, 49, 50, 127-131 and 136 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pehu et al. (US 5,922,649; July 13, 1999) in view of Moore et al. (US 6,460,290; October 8, 2002) and Vriesema et al. (US 8,419,820; published July 29, 2010).
Applicant’s Invention
Applicant claims a composition comprising betaine, an anti-desiccant selected from potassium phosphate tribasic and a non-ionic surfactant, wherein the betaine is present in a concentration such that when the composition is diluted in a suitable volume of water betaine is applied at a use rate from about 0.94-30 grams per hectare (g/ha).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 11-13, 41, 45, 46 and 50 of the instant application, Pehu et al. teach methods of applying betaine and adjuvant together or separately to improve plant yield (abstract).  Betaine is taught to increase osmotic strength of cells to prevent water loss during drought (column 4, line 64 through column 5, line 1).  The preferred useful amounts of betaine range from 0.2-40 kg/ha (200-4000 g/ha) which is only suggestive and the invention allows for other amounts (column 5, lines 25-33). Betaine HCl is commercially available for use in the formulations (column 5, lines 11-15).  Preferred formulations are aqueous and applied by spraying (column 5, lines 35-50).  The adjuvant improves the absorption of the betaine into the plants and include activating agents, non-ionic surfactants and fixing agents (column 5, line 56 through column 6 line 8).  Preferably the concentration of the ingredients is about 0.01-0.5 M (10-500 mM) (column 6, lines 44-55).  With respect to claims 127-131 and 136, the formulation further comprises wetting agents, fertilizers such as the micronutrients and fungicides (column 6, lines 17-34).
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Pehu et al. does not teach the anti-desiccant potassium phosphate tribasic nor the anti-respirant alkyl phenol ethoxylate.
It is for this reason that Moore et al. is joined.
With respect to claims 23, 24, 26, 27, 31, 49, 130-134 and 136, Moore et al. teach a solid surfactant impregnated water-soluble fertilizer with aqueous concentrations that enhance nutrient retention in plants (abstract).  The formulations comprise a water-soluble fertilizer and a surfactant system comprising alkyl phenol ethoxylate that sustain water retention in plant media and nutrient levels (column 4, lines 12-18).  The water soluble fertilizers include potassium phosphate (column 5, lines 8-19).  The formulation comprise 65-99% fertilizer and 1-35% surfactant system (claim 2).
Pehu et al. and Moore et al. do not teach the tribasic form of potassium phosphate.  It is for this reason that Vriesema et al. is joined. 
Vriesema et al. teach water soluble fertilizers which demonstrate improved solubility (abstract).  Tripotassium phosphate (tribasic) is known as an anti-caking agent (column 2, lines 13-34).  The water-soluble fertilizers preferably include tribasic as a basic fertilizer (column 7, lines 26-34).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Pehu et al., Moore et al. and Vriesema et al. all teach fertilizer compositions for plants.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Pehu et al., Moore et al. and Vriesema et al. to combine betaine HCL with a fertilizer comprising alkyl phenol ethoxylate and potassium phosphate tribasic with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Pehu et al., Moore et al. and Vriesema et al. to combine two compositions known to improve water uniformity into a single formulation used for the same purpose.  One would have been motivated at the time of the invention to combine the teachings of Pehu et al., Moore et al. and Vriesema et al. to include tribasic potassium phosphate because Vriesema et al. teach it is a basic fertilizer that improves solubility of water soluble fertilizers.  Therefore, one or ordinary skill would have been motivated to combine the teachings of Pehu et al., Moore et al. and Vriesema et al. to make a plant treatment formulation comprising betaine HCL, potassium phosphate tribasic and alkyl phenol ethoxylate.  

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pehu et al. (US 5,922,649; July 13, 1999) in view of Moore et al. (US 6,460,290; October 8, 2002) and Vriesema et al. (US 8,419,820; published July 29, 2010).
Applicant’s Invention
Applicant claims a kit comprising betaine, an anti-desiccant selected from potassium phosphate tribasic and a non-ionic surfactant, wherein the betaine is present in a concentration such that when the composition is diluted in a suitable volume of water betaine is applied at a use rate from about 0.94-30 grams per hectare (g/ha).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Claim 6 is being interpreted as all the ingredients mixed in a container with instructions.  It is well-settled law that combining printed instructions and an old product into a kit will not render the claimed invention nonobvious even if the instructions detail a new use for the product. See In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). Further, the inclusion of a package insert or label showing the "the name of drug, dosage, dosage form, route of administration, indication and direction of use" of a pharmaceutical composition is mandated by 21 CFR 201.57 and is therefore obvious to one of ordinary skill in the art. 
Pehu et al. teach methods of applying betaine and adjuvant together or separately to improve plant yield (abstract).  Betaine is taught to increase osmotic strength of cells to prevent water loss during drought (column 4, line 64 through column 5, line 1).  Betaine HCl is commercially available for use in the formulations (column 5, lines 11-15).  The adjuvant improves the absorption of the betaine into the plants and include activating agents, non-ionic surfactants and fixing agents (column 5, line 56 through column 6 line 8).  Preferably the concentration of the ingredients is about 0.01-0.5 M (10-500 mM) (column 6, lines 44-55).  With respect to claims 127-131 and 136, the formulation further comprises wetting agents, fertilizers such as the micronutrients and fungicides (column 6, lines 17-34).
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Pehu et al. does not teach the anti-desiccant potassium phosphate tribasic nor the anti-respirant alkyl phenol ethoxylate.
It is for this reason that Moore et al. is joined.
Moore et al. teach a solid surfactant impregnated water-soluble fertilizer with aqueous concentrations that enhance nutrient retention in plants (abstract).  The formulations comprise a water-soluble fertilizer and a surfactant system comprising alkyl phenol ethoxylate that sustain water retention in plant media and nutrient levels (column 4, lines 12-18).  The water soluble fertilizers include potassium phosphate (column 5, lines 8-19).  The formulation comprise 65-99% fertilizer and 1-35% surfactant system (claim 2).
Pehu et al. and Moore et al. do not teach the tribasic form of potassium phosphate.  It is for this reason that Vriesema et al. is joined. 
Vriesema et al. teach water soluble fertilizers which demonstrate improved solubility (abstract).  Tripotassium phosphate (tribasic) is known as an anti-caking agent (column 2, lines 13-34).  The water-soluble fertilizers preferably include tribasic as a basic fertilizer (column 7, lines 26-34).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Pehu et al., Moore et al. and Vriesema et al. all teach fertilizer compositions for plants.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Pehu et al., Moore et al. and Vriesema et al. to combine betaine HCL with a fertilizer comprising alkyl phenol ethoxylate and potassium phosphate tribasic for application to plants with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Pehu et al., Moore et al. and Vriesema et al. to combine two compositions known to improve water uniformity into a single formulation used for the same purpose.  One would have been motivated at the time of the invention to combine the teachings of Pehu et al., Moore et al. and Vriesema et al. to include tribasic potassium phosphate because Vriesema et al. teach it is a basic fertilizer that improves solubility of water soluble fertilizers.  Therefore, one or ordinary skill would have been motivated to combine the teachings of Pehu et al., Moore et al. and Vriesema et al. to make a plant treatment formulation comprising betaine HCL, potassium phosphate tribasic and alkyl phenol ethoxylate.  


Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that a person of ordinary skill in the art would not have combined the teachings of Pehu, Moore and Vriesema et al. without hindsight gleaned from the present disclosure because the fact that all three references relate to water soluble fertilizers is not enough motivation.  The Examiner is not persuaded by this argument.  Both Pehu and Moore are drawn to the same problem, namely preventing water loss in plants.  Both Moore and Vriesema et al. teach fertilizer components which include potassium phosphate. MPEP 2141.01 states that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  In the present case, Pehu, Moore and Vriesema et al. are from the same field of endeavor and reasonably pertinent to the problem faced by the inventor, namely the formulation of a fertilizer formulation.  Therefore the rejection has been maintained.
Applicant further argues that the fact that all three references relate to water-soluble fertilizers is not motivation enough to combine them because Pehu teach treating potato fields at an application rate of 1.25-10 kg per hectare which is 41 times larger than the claimed amount.  The Examiner is not persuaded by this argument because Pehu et al. teach that the preferred useful amounts of betaine range from 0.2-40 kg/ha (200-4000 g/ha) which is only suggestive and the invention allows for other amounts (column 5, lines 25-33). MPEP 2123 states disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Since Pehu teach preferred formulations are aqueous and applied by spraying one of ordinary skill would have been able to optimize a formulation by diluting it with water to aid in spraying (column 5, lines 35-50).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 59 and 64 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pehu et al. (US 5,922,649; July 13, 1999) in view of Moore et al. (US 6,460,290; October 8, 2002) and Vriesema et al. (US 8,419,820; published July 29, 2010).
Applicant’s Invention
Applicant claims a method of increasing crop productivity by applying the composition of claim 1 to plants, a plant part or a plant seed to increase water function.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 59 and 64 of the instant application, Pehu et al. teach methods of applying betaine and adjuvant together or separately to improve plant yield (abstract).  Betaine is taught to increase osmotic strength of cells to prevent water loss during drought (column 4, line 64 through column 5, line 1).  Betaine HCl is commercially available for use in the formulations (column 5, lines 11-15).  The adjuvant improves the absorption of the betaine into the plants and include activating agents, non-ionic surfactants and fixing agents (column 5, line 56 through column 6 line 8).  Preferably the concentration of the betaine is about 0.01-0.5 M (10-500 mM) (column 6, lines 44-55).  With respect to claims 127-131 and 136, the formulation further comprises wetting agents, and fertilizers such as the micronutrients and fungicides (column 6, lines 17-34).
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Pehu et al. does not teach the anti-desiccant potassium phosphate tribasic nor the anti-respirant alkyl phenol ethoxylate.  It is for this reason that Moore et al. is joined.
With respect to claims 23, 24, 26, 27, 31, 49, 130-134 and 136, Moore et al. teach a solid surfactant impregnated water-soluble fertilizer with aqueous concentrations that enhance nutrient retention in plants (abstract).  The formulations comprise a water-soluble fertilizer and a surfactant system comprising alkyl phenol ethoxylate that sustain water retention in plant media and nutrient levels (column 4, lines 12-18).  The water soluble fertilizers include potassium phosphate (column 5, lines 8-19).  Formulation comprise 65-99% fertilizer and 1-35% surfactant system (claim 2).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Pehu et al. and Moore et al. both teach fertilizer compositions which enhance water uniformity and nutrient retention in plants.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Pehu et al. and Moore et al. to combine betaine HCL with a fertilizer comprising alkyl phenol ethoxylate and potassium phosphate with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Pehu et al. and Moore et al. to combine two compositions known to improve water uniformity into a single formulation used for the same purpose.  

Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive for the reasons set forth in the above response.

Claim 132 is are rejected under 35 U.S.C. 103(a) as being unpatentable over Pehu et al. (US 5,922,649; July 13, 1999) in view of Moore et al. (US 6,460,290; October 8, 2002) and Vriesema et al. (US 8,419,820; published July 29, 2010) in further view of Reeksmans et al. (US 6,413,908; July 2, 2002).
Applicant’s Invention
Applicant claims a composition comprising betaine, an anti-desiccant selected from potassium phosphate tribasic and a non-ionic surfactant, wherein the betaine is present in a concentration such that when the composition is diluted in a suitable volume of water betaine is applied at a use rate from about 0.94-30 grams per hectare (g/ha).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Pehu et al. and Moore et al. are discussed in the above 103 rejection.
	 
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Pehu et al. and Moore et al. do not teach the specific preservatives are selected from 1, 2-benzisothiazolin-3-one.
It is for this reason that Reeksmans et al. is joined.
Reeksmans et al. teach agrochemical compositions comprising pesticides and alcohol alkoxylates (abstract).  The formulations comprise preservatives that include 1, 2-benzisothiazolin-3-one in amounts ranging from 0.01-1% of the composition (column 4, lines 10-21).  Formulations also include anti-desiccants, such as dipotassium phosphate (column 5, lines 29-35).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Pehu et al., Moore et al. and Reeksmans et al. teach agrochemical compositions which comprise nonionic adjuvants.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Pehu et al., Moore et al. and Reeksmans et al. to add the preservative 1,2-benzisothiazolin-3-one with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Reeksmans et al. to combine 1, 2-benzisothiazolin-3-one as a preservative to aid in stabilizing the formulation.  

Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive.  Applicant argues that there is no motivation to combine the teachings of Pehu et al. Moore et al. and Reeksmans et al. because Reeksman relates to agrochemicals which are substantially water insoluble unlike the water-soluble fertilizers in Pehu et al., Moore et al. and Reeksmans et al.  The Examiner is not persuaded by this argument. Pehu et al., Moore et al. and Reeksmans et al. teach agrochemical compositions which comprise nonionic adjuvants.  Therefore, the references are from the same field of endeavor as the claimed invention.  

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/KATHERINE PEEBLES/         Primary Examiner, Art Unit 1617